Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is Wang et al. (See ISR).  Wang teaches a method of thio-FMCA ligation comprising the following reaction  
    PNG
    media_image1.png
    134
    511
    media_image1.png
    Greyscale
(p. 2). However, this reference does not teach or suggest reaction two peptides having thiol group at the C terminus for the purpose of polymerizing a peptide and obtaining a structure of formula 2, as the product obtained does not have the thiol group as is required by formulas 2, 4, 7 and 8.  There is no teaching or motivation to arrive at these final products with the reactants of Wang, as the starting materials are not the same and the final product is not the same. 
The ISR also provided Mali, which also teaches a peptide thiol reaction, but this requires that there be protecting groups on both amino acids in the reaction and also does not teach two amino acids with C-terminal thio groups as the starting materials. There is no teaching or motivation to react two thio amino acids and to begin with these reactants instead of those of Mali and no enabling disclosure as to obtaining the structure of formula 8 with the reaction of Mali without a protecting group on each of the termini. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654